Title: To James Madison from Robert Lewis Madison, 19 March 1811
From: Madison, Robert Lewis
To: Madison, James


Letter not found. 19 March 1811. Described as a two-page letter in the lists probably made by Peter Force (DLC, series 7, container 2). Robert Lewis Madison (1794–1828) was JM’s nephew, William Madison’s son. JM may have been contributing money toward his education at this time (WMQWilliam and Mary Quarterly., 1st ser., 6 [1897–98]: 116; statement of the Reverend James Laurie, 29 Apr. 1846 [DLC: Dolley Madison Papers]).
